                  Case 1:18-cv-04596-VEC Document 101
                                                  102 Filed 06/30/21 Page 1 of 1
                                                   U.S. Department of Justice
          [Type text]
                                                               United States Attorney
                                                               Southern District of New York
                                                               86 Chambers Street


MEMOO ENDORSED
                                                               New York, New York 10007   USDC SDNY
                                                                                          DOCUMENT
                                                               June 30, 2021              ELECTRONICALLY FILED
                                                                                          DOC #:
          By ECF                                                                          DATE FILED: 
          Honorable Valerie E. Caproni
          United States District Judge
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, NY 10007

                 Re:     National Audubon Society, et al. v. U.S. Department of the Interior, et al.,
                         18 Civ. 4601 (VEC)

          Dear Judge Caproni:

                  This Office represents Defendants in the above-referenced matter. Pursuant to the
          Court’s endorsed order dated June 1, 2021 [ECF No. 100], we write respectfully to request an
          additional 30-day stay of the EAJA fee motion filed by plaintiffs American Bird Conservancy,
          Center for Biological Diversity, and Defenders of Wildlife (“Moving Plaintiffs”) on April 1,
          2021 [ECF No. 96]. Since the Court’s June 1, 2021 order, the parties have continued their
          discussions and Defendants have taken steps in furtherance of obtaining settlement authorization.
          This is Defendants’ second request for a further stay of the Moving Plaintiffs’ EAJA fee motion.
          Eric Glitzenstein, Esq., counsel for the Moving Plaintiffs, has consented to this request.

                 We thank the Court for its consideration of this request.

 $SSOLFDWLRQ*5$17('1RWODWHUWKDQ$XJXVW               Respectfully submitted,
 WKHSDUWLHVPXVWHLWKHUILOHDQRWLFHRI
 VHWWOHPHQWRUILOHDVWDWXVXSGDWHUHTXHVWLQJDQ             AUDREY STRAUSS
 H[WHQVLRQRIWLPHRUSURSRVLQJDEULHILQJVFKHGXOH           United States Attorney for the
                                                               Southern District of New York
 SO ORDERED.
                                                       By:     /s/ Tomoko Onozawa
                                                               TOMOKO ONOZAWA
                                                               Assistant United States Attorney
                             
                             
                                                               Telephone: 212-637-2721
 HON. VALERIE CAPRONI                                          Facsimile: 212-637-2717
 UNITED STATES DISTRICT JUDGE                                  E-mail: tomoko.onozawa@usdoj.gov

          cc:    All counsel of record via ECF
